DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed June 6th, 2021 have been entered. Claims 12-27 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Drawing and Claim Objection alongside several 112b Rejections previously set forth in the Non-Final Office Action mailed March 8th, 2021 and are hereby withdrawn in light of their correction. However, several matters of 112b remain either unresolved or unaddressed/explained by applicant and are recited with further clarity in the respective section.
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (and dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “metal profiles” in claim 17 is used by the claim to mean “metal materials,” while the accepted meaning is “metal shapes, forms, or the like.” The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 16, the limitation “said cross struts define a length of said fixed bed part” is recited. Given the nature of cross struts to be across some feature, it is unclear how the cross struts (that appear to be orthogonally oriented with the length of the bed) define a length of said fixed bed part on a literal reading of the claim. The claim appears to be inferring ‘the spacing of/between the cross struts’ defines the length of the fixed bed part. Otherwise the claim should read as ‘said cross struts define a width of said fixed bed part’. For the purposes of examination however, in light of applicant still retaining the ‘length’ consideration, the limitation is construed to read as “the spacing between said cross struts define a length of said fixed bed part”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13, 14, 16, 20, 21, 24, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daser (German Pat. No. DE10246760B4).
Regarding claim 12, Daser discloses (FIGS. 1, 7, and 8) a moving bed (as illustrated in FIGS. 1, 7, and 8; along arrow 7), comprising: a fixed bed part (3 and 31; FIGS. 1, 7, and 8) functioning as a resting area for a head and upper body of a person (as illustrated in FIGS. 1, 7, and 8); a first lower bed frame (paragraph 0024: “The bed according to the invention, which is primarily intended for the normal bedroom and can be used in the existing bed frame… the bed does not differ from conventional beds and can be used in any existing bed frame, provided the size of the grating of the old bed is the same as that of the intervertebral disc bed”) being a stationary fixed frame (including 3 and 31 as stationary and fixed) defining a stationary longitudinal frame extending over an entire bed length (as conveyed through paragraph 0024; which is correlated to ‘2’ or ‘42’ in FIGS. 1, 7, and 8)), said fixed bed part formed on said first bed frame (as illustrated in FIGS. 1, 7, and 8; as conveyed through paragraph 0024); a longitudinally moving bed part (4 and 31; FIGS. 1, 7, and 8) functioning as a resting area for a buttocks and legs of the person disposed on said first bed frame (As illustrated in FIGS. 1, 7, and 8); a second bed frame being a moving frame (4; FIGS. 1, 7, and 8), said second bed frame being supported on top of said stationary fixed frame (as conveyed through paragraph 0024) in a longitudinally movable manner (as illustrated by arrow 7 in FIGS. 1, 7, and 8), said second bed frame being shorter than said first lower bed frame; and at least one controllable motor drive (16 or 80; FIGS. 1, 7, and 8) mounted and coupled between said stationary fixed frame (as illustrated in FIGS. 1, 7, and 8, as conveyed through paragraph 0024; where ‘2’ and ‘42’ have been correlated as previously set forth as the attachment of the apparatus to an existing bedframe) and said moving frame (as illustrated in FIGS. 1, 7, and 8 with the drive 16 (or 80 in FIG. 8) bed does not differ from conventional beds and can be used in any existing bed frame, provided the size of the grating of the old bed is the same as that of the intervertebral disc bed”. Where it seems obvious and evident that the Daser reference is stating the bed can be placed in any existing bed frame. Where the nature to ‘be used in’ necessitates some measure of engagement with the bed and the bed frame, by some arbitrary retention means that would be lower than the ‘bed’ to keep said ‘bed’ from falling out the bottom of the bed. Where notably, the ‘grating’ of an old bed (the tambour or similar structure) is known to be retained by a lower shelf or ridge and would avail a lower first bed frame as Daser prescribes in paragraph 0024.
Regarding claim 13, Daser discloses (FIGS. 1, 7, and 8) the moving bed according to claim 12, wherein said controllable motor drive is disposed on said stationary fixed frame (as illustrated in FIGS. 1, 7, and 8 through (2) and (42), as conveyed through paragraph 0024), said controllable motor drive has a push-pull rod (88; FIG. 8) aligned in a longitudinal direction (paragraph 0048: “If only the movement is to take place in the longitudinal direction 7, the pivot lever 88 disengages with its joint 89 from the receptacle 85, which is open at the bottom”) and an electric motor (80; FIGS. 8) that is coupled to said moving frame (4; FIGS. 8) by said push-pull rod (as is eminently clear by the longitudinal translation of arrow 7 in FIGS. 8).
Regarding claim 14, Daser discloses (FIGS. 1 and 7) the moving bed according to claim 13, wherein said controllable motor drive includes: said electric motor (80; FIGS. 8) being an electromotive 
Regarding claim 15, Daser discloses the moving bed according to claim 12, wherein: at least one of a frequency of a sinusoidal motion sequence at said controllable motor drive or a motor running time is established by said controllable motor drive. Notably, paragraphs 0025 and 0027 recite “according to the doctor’s recommendation and setting the frequency and amplitude” and that “the amplitude and/or frequency can be changed” while paragraph 0028 recites “the frequency setting can extend over several hours”, where paragraph 0022 establishes “generating sinusoidal movement sequences”.
Regarding claim 16, Daser discloses (FIGS. 7 and 8) the moving bed according to claim 12, wherein: said stationary fixed frame has a rectangular base frame (3; FIGS. 7 and 8); and said fixed bed part (3 and 31; FIGS. 7 and 8) includes cross struts (31; FIGS. 7 and 8) attached to said rectangular base frame (3; FIGS. 7 and 8) of said stationary fixed frame, {the spacing between} said cross struts define a length of said fixed bed part (as a consequence of the number of spaced cross struts and the two at either distal end), said cross struts have a height that corresponds to a height of said moving frame (as illustrated in FIGS. 7 and 8), so that an approximately flat, continuous bed surface is formed from said fixed bed part and said moving frame (As illustrated in FIGS. 7 and 8). Notably, it is considered that slats can be cross struts, as they are struts that cross the width of the bedding assembly/frame.
Regarding claim 20, Daser discloses (FIGS. 1, 7, and 8) the moving bed according to claim 12, further comprising flat rigid or flexible supports (both 31 of (3) and (4) in FIGS. 7 and 8) mounted respectively on said fixed bed part of said stationary fixed frame (31 mounted atop 3 in FIGS. 7 and 8) and on said moving frame (31 mounted atop 4 in FIGS. 7 and 8).
Regarding claim 21, Daser discloses (FIGS. 1, 7, and 8), the moving bed according to claim 20, further comprising: a continuous mattress having a compressible and extensible area (paragraph 0041: 
Regarding claim 24, Daser discloses (FIGS. 7 and 8) the moving bed according to claim 16, wherein said cross struts are two spaced-apart cross struts. Where it is interpreted that the cross struts comprise two spaced-apart cross struts and the claim necessitates at least two cross struts in light of the Specification (page 3) “preferably two spaced-apart cross struts that determine the length of the fixed bed part, are mounted on a rectangular base frame of the fixed frame”. Where eminently, at least two cross struts are illustrated at either distal end of the rectangular base frame.
Regarding claim 26, Daser discloses (FIGS. 7 and 8) the moving bed according to claim 21, wherein said flat rigid or flexible {supports are a slatted frame (31, as illustrated in FIGS. 7 and 8; further clarified in paragraph 0043: “a slatted frame 31 of the fixed part 3 and the movable part 4”).
Regarding claim 27, Daser discloses (FIGS. 7 and 8) the moving bed according to claim 26, wherein said mattress is disposed on said slatted frame (as illustrated in FIGS. 7 and 8).
In the alternate; where “a first bed frame as a stationary fixed frame” and a base frame is disclosed as ‘4’ in all figures, claim 16 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Daser.
Regarding claim 16, Daser discloses (FIGS. 7 and 8) the moving bed according to claim 12, wherein: said stationary fixed frame {is} a rectangular base frame (conveyed through paragraph 0024); and said fixed bed part (3 and 31; FIGS. 7 and 8) includes cross struts (31; FIGS. 7 and 8) attached to said rectangular base frame (through 3; FIGS. 7 and 8; where 3 is connected through 2 which is conveyed as the construed as the conventional frame conveyed through paragraph 0024) that is said stationary fixed frame (through 2), {the spacing between} said cross struts define a length of said fixed bed part (as a consequence of the number of spaced cross struts and the two at either distal end), said cross struts have a height that corresponds to a height of said moving frame (as illustrated in FIGS. 7 and 8), so that .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daser in view of Guo (U.S. Pub. No. 20070143923) and Official Notice with Tambascio (U.S. Pat. No. 4038710) used as a teaching reference.
Regarding claim 17, Daser discloses (FIGS. 7 and 8) the moving bed according to claim 16, further comprising rollers (15; FIGS. 7 and 8), said rollers (15) being fastened so that their roller axes extend transversely (as illustrated in FIGS. 7 and 8); and said moving frame is a rectangular moving frame (As illustrated in FIGS. 7 and 8) resting on said rollers in such a way that said moving frame may move (As illustrated in FIG. 7).
However, Daser does not disclose wherein said rectangular base frame has opposite longitudinal frame parts; wherein at least one of said stationary fixed frame or said moving frame are produced from metal profiles; said rectangular base frame has mutually-offset rollers disposed in pairs opposite one another, said rollers are attached to said rectangular base frame of said stationary fixed frame on said 
Regardless, Guo teaches (FIGS. 1, and 3B-5) a rectangular base frame (400 and 500; FIGS. 1, 4, and 5) has opposite longitudinal frame parts (420; FIG. 4); further comprising mutually-offset rollers (430; FIGS. 4) disposed in pairs opposite one another (as illustrated in FIG. 4), attached to said rectangular base frame (400 and 500; FIGS. 1, 4, and 5) of said stationary fixed frame (500; FIG. 5) on said opposite longitudinal frame parts in an area of said moving frame (300; FIG. 3B; paragraph 0061: “motion may be as simple as moving back and forth in only one direction (i.e., side-to-side or in the longitudinal direction)” with deference to the longitudinal motion afforded through the rollers 430 in FIG. 4 coinciding with several of the retaining parts 390 and 395; FIG. 3B), said mutually-offset rollers being fastened so that their roller axes extend transversely (as illustrated in FIG. 4), and projecting upward on said opposite longitudinal frame parts (as illustrated in FIG. 4); and said moving frame (300; FIG. 3B) is a rectangular moving frame with longitudinal moving frame parts (the longitudinal strut members adjacent to 390 and 395; FIG. 3B) resting on said mutually-offset rollers in such a way that said moving frame may move (paragraph 0050: “First and second row of wheels 420, 430 cooperate with the pair of rails 390, 395, respectively, to allow frame 310 to be displaced in a longitudinal direction relative to frame 410”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the enclosed stationary fixed frame (500), mutually offset rollers (430), rectangular base frame configuration (400 and 500), opposite longitudinal frame parts (420), moving frame (300) and retaining parts (380, 382, 390, and 395) of Guo (FIGS. 1, 3B-5) into Daser’s moving frame section (along 4; FIGS. 7 and 8). Where it is observed that both Daser (FIGS. 1, 7, and 8) and Guo (FIGS. 1, 3B-5 and paragraph 0050) are concerned with longitudinal motion of a mattress or 
It would have been simple modification to have incorporated the enclosed stationary fixed frame (500), mutually offset rollers (430), rectangular base frame configuration (400 and 500), opposite longitudinal frame parts (420), moving frame (300) and retaining parts (380, 382, 390, and 395) of Guo (FIGS. 1, and 3B-5) into Daser’s moving frame section (along 4; FIGS. 7 and 8). Wherein the results would have been predictable in light of both Daser and Guo concerning their inventions with oscillating or reciprocating moving mattress sections that operate on rollers through fixed arrangement relative to the stationary fixed frame/base rectangular frame. Where further it is considered that the combination thereof would advantageously reduce noise in the better secured assembly, mitigate ambient oscillation dampening/energy loss and instability through secured elements, and further protect the eccentric motor drive device and prevent impugnment thereon that could damage the eccentric drive or otherwise prevent injury to the user by potential exposure thereto. Wherein the eccentric drive would further invoke modifying features analogous with FIG. 4 of Guo (450, 456, 452, and 454 to appropriately engage the retaining elements 380 and 382 (FIG. 3)).

Regardless, Official Notice is taken of the fact that beds are known to be produced in metallic materials/profiles. As such material is considered to be the strongest and sturdiest material a bed can be made of. Where Tambascio teaches “there have been many different patents granted on various types of metal bed frames, cross rail means for the bed frames and bed frame components. It is well known that metal bed frames have appreciable loads applied thereto and bending and turning moments of various types exist on the bed frame cross rails, side rails, and the support legs for the frame. Efforts have been made to reinforce bed frames heretofore” (Col 1, lines 5-11). The combination hereafter “Daser Modified”
Regarding claim 18, Daser Modified discloses (Guo: FIGS. 1, 3B, and 4) the moving bed according to claim 17, wherein said mutually-offset rollers are positioned toward an inside of said rectangular base frame (Guo: as illustrated in FIGS. 1 and 4); and said moving frame has retaining parts (380, 382, 390, 395; FIG. 3B) disposed on said moving frame to prevent lifting (As illustrated in FIG. 3B), said retaining parts having tracking parts (390 and 395; FIG. 3B) in which said rollers are guided to ensure lateral tracking (paragraph 0050).
Regarding claim 23, Daser Modified discloses (Guo: FIG. 4) the moving bed according to claim 13, wherein said controllable motor drive (as exemplified in Guo: 450; FIG. 4) is disposed on said stationary fixed frame (Guo: through the rectangular base frame 400; FIG. 4; with the eccentric motor (450) disposed in a lower area of the stationary fixed frame).
Regarding claim 25, Daser Modified discloses (Guo: FIG. 4) the moving bed according to claim 17, wherein said mutually- offset rollers are four rollers. Wherein “said mutually-offset rollers are four rollers” is construed and interpreted as “wherein said mutually-offset rollers comprise four rollers”, and necessitate at least four rollers in light of applicant’s Specification (page 3) “preferably four rollers two .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daser Modified in view Official Notice taken on fastening mechanisms.
Regarding claim 19, Daser Modified discloses (Guo: FIG. 3B) the moving bed according to claim 18, wherein: said moving frame has cross struts (Guo: along 310 and opposite 310, and 370 in FIG. 3B); said retaining parts (Guo: 380 and 382; FIG. 3B) are angle parts (Guo: as illustrated through 380 and 382; FIG. 3B) that are {fastened} onto said cross struts of said moving frame (Guo: as illustrated in FIG. 3B).
However, Daser Modified does not explicitly disclose wherein the retaining parts are explicitly clamped onto the cross struts. Regardless, official notice is taken that it is equivalent in the art to fasten, weld, or clamp metal elements to each other to establish a secure grip. Where obviously, a clamp would avail more modular assembly of the apparatus over welding while trading off rigidity of the fastening mechanism.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daser Modified in further view of itself and Newton (unit) with Newton (unit) used as a teaching reference. 
Regarding claim 22, Daser discloses the moving bed according to claim 21, wherein said controllable motor drive (16/80; FIGS. 1, 7, and 8) is configured such that a force may be applied thereto with little noise in order to move said moving frame, and the force may be transferred to the person via said mattress and said flat rigid or flexible support disposed there above (as conveyed through the arrows 7 in FIGS. 1, 7 and 8).
However, Daser does not explicitly disclose a force of at least 50 kp (kilopond) applied.
	Regardless, Daser discloses the claimed invention except for the motor exerting a force of at least 50kp.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to exert a force of at least 50kp, since it has been held that discovering an optimum value of a .
Response to Arguments
Applicant’s arguments, see Remarks (pages 11-13), filed June 8th, 2021, with respect to the Drawing Objections, Claim Objections, and several 112b Rejections have been fully considered and are persuasive.  The Drawing Objections, Specification Objections, Claim Objections, and several 112b Rejections of March 8th, 2021 has been withdrawn. However, two matters of 112b have been left unaddressed and are further clarified in the respective sections above.
Applicant's arguments filed June 8th, 2021 have been fully considered but they are not persuasive.
Notably, Applicant alleges that Daser does not disclose a first fixed frame having a stationary longitudinal frame extending over the entire length of the bed and on top of which is a shorter moving frame that is disposed in a longitudinal manner. However, Daser clearly provides in paragraph 0024 that was cited “The bed according to the invention, which is primarily intended for the normal bedroom and can be used in the existing bed frame” and “the bed does not differ from conventional beds and can be used in any existing bed frame, provided the size of the grating of the old bed is the same as that of the 
While it is acknowledged that applicant may have written the prior application (and could avail affidavit of such). German Pat. No. DE10246760B4 still sets forth in paragraph 0024 the stipulations that the bed can be used in any bed frame, particularly one where the grating is the same or similar. Thereby eminently setting forth that Daser (DE10246760B4) is intended to use the bed (shown in FIG. 8) in an existing bed frame as prescribed in paragraph 0024.
Therefore, examiner is not persuaded that Daser does not disclose applicant’s invention as claimed and the rejections thereof are maintained.
Furthermore, applicant alleges that Guo does not addressed the alleged deficiencies of Daser, however, Daser clearly avails a longitudinal frame that supports a stationary frame and a moving frame. However, such combination is respectfully not considered necessary as Daser clearly provides for any bed frame to be used in concert with the ‘bed’ of Daser’s invention, where a bedframe is known conventionally to  the art to possess at a minimum a rectilinear frame that receives a bed within a cavity thereof.
	Therefore, the rejection of claim 12 under Daser is respectfully maintained for reasons of record and those further set forth in the Response to Arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/LUKE HALL/Examiner, Art Unit 3673      


/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        9/13/2021